Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 12/23/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hussell et al. [US PGPUB 20160293811] in view of Tsou et al. [US PGPUB 20040007386] (hereinafter Hussell and Tsou).

Regarding claim 1, Hussell teaches a micro light emitting diode (LED) display panel, comprising:

a plurality of micro LEDs (102, Para 58/62) and a driving circuit (108/110, Para 57) arranged on the base substrate (Fig. 1F), wherein the plurality of micro LEDs are arranged on the first surface of the base substrate (Fig. 1F/1G), the driving circuit comprises a plurality of signal lines (108a/c, Para 57, Fig. 1F) arranged on the first surface of the base substrate (Fig. 1F/1G) and a plurality of signal leads (110a/b, Para 57) arranged on the second surface of the base substrate (Fig. 1G) and in one-to-one correspondence to respective signal lines of the plurality of signal lines (Fig. 1G), and a first end of each signal line of the plurality of signal lines and a second end of each signal lead of the plurality of signal leads extend to a preset edge area of the base substrate (Fig. 1F/1G); and
a plurality of through structures (opening in which 114 is formed, Para 60) and a plurality of conducting film connecting portions (114, Para 60) arranged at the preset edge area and in one-to-one correspondence to the respective signal lines (Fig. 1F-H), wherein each through structure of the plurality of through structures connects the first surface and the second surface (Fig. 1F), each conducting film connecting portion of the plurality of metal film conducting portions at least comprises a first conducting film connecting portion (114) on a side wall of a corresponding through structure (Fig. 1F), and two ends of the each conducting film connecting portion are respectively connected to a corresponding signal line and a corresponding signal lead (Fig. 1F).
Hussell does not specifically disclose that the conducting film connecting portions are metal film connecting portions; and 
each metal film connecting portion of the plurality of metal film connecting portions at least comprises a first metal film connecting portion plated on a side wall of a 
However, Hussell teaches forming via 114e by using a via technologies such as plated through-hole.
In view of such teaching by Hussell, it would have been obvious to a person having ordinary skills in the art to have all the via in the invention of Fig. 1G-H be formed as plated through holes via based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).
Referring the invention of Tsou, Tsou teaches a method of forming plated through holes wherein through holes 11 in substrate 10 are provided with the copper foils on the side walls to electrically connect the copper traces 21 at the first side 101 and the second side 102 of the substrate 10 (Para 15; Fig. 4).
In view of such teaching by Tsou, it would have been obvious to a person having ordinary skills in the art to have the via of Hussell’s invention formed as disclosed by Tsou based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
In view of such combination, a person having ordinary skills in the art will understand that the limitations of claim 1 are obviously met.

Regarding claim 2, the combined invention specifically in view of Tsou teaches a micro LED display panel wherein the each metal film connecting portion further comprises a second metal film connecting portion (portion of 20 on surface 101, Fig. 4) and a third metal film connecting portion (portion of 20 on surface 102, Fig. 4), wherein the second metal film connecting portion is plated around the corresponding through structure on the first surface (Fig. 4), the third metal film connecting portion is 

Regarding claim 3, the combined invention teaches a micro LED display panel wherein the each through structure comprises a concave part on a plane connecting the first surface and the second surface (Hussell, Fig. 1H/Tsou, Fig. 4).

Regarding claim 4, Hussell teaches a micro LED display panel wherein the plurality of through structures are micro through holes arranged at the preset edge area of the base substrate (in view of disclosed dimension, Para 53/61/62, Fig. 1F).

Regarding claim 7, the combined invention specifically in view of Tsou teaches a micro LED display panel wherein a material of the each metal film connecting portion comprises any one of copper, aluminum or silver (Para 15).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hussell in view of Tsou and further in view Lin et al. [US PGPUB 20110278638] (hereinafter Lin).

Regarding claim 5, Hussell teaches a micro LED display panel wherein cross-sectional shape of the plurality of through structures parallel to the first surface is a circle or an arc (Fig. 1F-H).
The combined invention does not specifically disclose a diameter of the circle ranges from 10μm to 50μm, and a diameter of a circle where the arc is located ranges from 50μm to 100 μm.
Referring to the invention of Lin, Lin teaches forming via hole 58 with a dimension of 20μm.
In view of such teaching by Lin, it would have been obvious to a person having ordinary skills in the art to have the combined invention have the diameter of the cross-sectional shape of the plurality of through structures within the claimed range based on rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
Moreover, considering the dimensions claimed by Hussell, it would have been obvious to a person having ordinary skills in the art to determine optimum/workable dimension for the device. It should be noted that, it has been held that, it is not inventive to discover the optimum or workable ranges (MPEP 2144.05.II.A).

Regarding claim 6, the combined invention teaches the limitation of the claim upon which it depends.
 Hussell and Tsou do not specifically disclose the limitations of claim 6.
Referering to the invention of Lin, Lin teaches a detailed process of forming a plated through hole (Para 187);
wherein an initial copper layer is first formed at a thickness of 2μm (Para 187).
In view of such teaching by Lin, it would have been obvious to a person having ordinary skills in the art to have the combined invention have the thickness of the each metal film connecting portion within the claimed range based on rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
It should be noted that, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I.A).
Moreover, it would have been obvious to a person having ordinary skills in the art to determine optimum/workable dimension for the device. It should be noted that, it has been held that, it is not inventive to discover the optimum or workable ranges (MPEP 2144.05.II.A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819